Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to Application filed on January 13, 2022 in which claims 1-11 and 13-25 were presented, of which claims 1, 3, 7-11, 13, and 19-22 were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
 
Claim Objections
Claims 1, 19, and 21 are objected to because of the following informalities:  
.
Appropriate correction is required.



Response to Arguments-
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. 
Remarks on pgs. 6-9

Applicants 1st Argument: At page 3 of the Office Action, Examiner further alleges that. With respect, Applicant disagrees with the interpretation of a "shoe" made by the Examiner. The Examiner interprets a "shoe" has "something that you wear on a foot". Based on the Examiner's rationale, a sock, i.e. something that you wear on a foot, is a shoe. Clearly, a shoe is a shoe, a sock is a sock, both can be worn on a foot, but a shoe is not a sock, and vice versa, just as a shoe cover, is neither a sock nor a shoe. Simply told, the Garneau shoe cover is not a shoe. 
Alleging that a shoe cover is a shoe goes far beyond a broadest reasonable interpretation, as considered by a person of ordinary skill in the art. In fact, a 
Examiners Response: Examiner respectfully disagrees and notes applicant has not structurally defined what a “shoe” is in order for the claims to overcome the prior art of Garneau. Although Garneau et al. discloses a shoe cover, it is noted that it is worn on each foot and is fully capable of being worn without on its own and functioning as a shoe and protecting a foot of a wearer, as it has structures a typical shoe has, such as: a sole, upper, and cavity for receiving a person’s foot. Because of these reasons, Garneau et al. does disclose a “shoe”.

Applicants 2nd Argument: Applicant has amended claims 1 and 19, rendering moot the rejection.
Examiners Response: Examiner respectfully disagrees and has re-explained previously rejected claims to better show how Baucom in view of Kamada do disclose the amended limitations.

Applicants 3rd Argument: Regarding the rejection of claims 21-25 as being allegedly unpatentable over Baucom (emb. of Fig. 7) in view of Baucom (emb. of Fig. 10), starting at page 22 of the Office Action: 
Applicant disagrees, but in the mere interest of advancing the prosecution, claim 21 has been amended. Baucom fails to disclose, at least, "at least one expansion zone located in a lateral subportion of a metatarsal portion and/or toe portion of the cycling shoe and configured to face against a portion of at least a fifth metatarsal of a wearer of the 
Examiners Response: Examiner respectfully disagrees and explains below how amended independent claim 21 is disclosed by Baucom (emb. of Fig. 7) in view of Baucom (emb. of Fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 6, 13, 16, 18, 19, 20,  23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom et al (US Patent 8,950,087) in view of KAMADA (US PG Pub. 2012/0132030).
Regarding claim 1, Baucom et al. “Baucom” discloses a cycling shoe (700, Fig. 7) comprising: 
a rigid sole (105, Col. 4, Lines: 29-32, examiner notes “aluminum” and “steel” are well known rigid materials, Fig. 1) defining an undersurface of the cycling shoe (see annotated Fig. 7 below) from a toe portion (see Fig. below) to a heel  (see annotated Fig. 7 below, examiner notes the undersurface is the bottom of the sole shown in Fig. 1), and 
an upper (702) connected to the rigid sole (105, Fig. 7) and defining with the rigid sole a foot-receiving cavity (see annotated Fig. 7 below), at least one expansion zone (combination of 757, 727, 728 and 717) located in a medial subportion of a metatarsal portion (see annotated Fig. 7 below) and configured to face against a portion of at least a first metatarsal of a wearer of the cycling shoe (see annotated Fig. 7 below), the at least one expansion zone (combination of 757, 727, 728 and 717) being entirely surrounded by a window of structural upper paneling (examiner notes the “window of structural upper paneling” are portions of the upper that surround the “the at least one expansion zone” as shown in annotated Fig. 7 below)  and by the rigid sole (105), a bottom of the at least one expansion zone (see annotated Fig. 7 below) outlined by the rigid sole (see Fig. below,  examiner notes “outlined” means “a line that marks the outer limits of an object or figure” as stated by Merriam-Webster dictionary. Since the bottom of the at least one expansion zone, see annotated Fig. 7 below, does not extend past the sole, it is “outlined” by the sole since the size of the zone is fixed to an area away from the sole), the at least one expansion zone (combination of 757, 727, 728 and 717) defined by at least one panel (757 and 717) having a greater stretching characteristics than the structural upper paneling  of the window (see annotated Fig. 7 below, Col. 4, lines: 33-35, Col. 9, Lines: 21-23 and 28-30 - examiner notes 717 is more elastic then the upper, since the upper is a “natural leather” which is known in the art as being non-elastic), the at least one panel (757 and 717) being expandable relative to the surrounding (Col. 9, Lines: 11-16, and Lines: 29-33, examiner notes because element 717 is elastic, it is “expandable relative to the surrounding structural upper paneling”), the at least one expansion zone (combination of 757, 727, 728 and 717) defining a wall surface of the foot-receiving cavity of the cycling shoe (see annotated Fig. 6 below, (see annotated Fig. 6 above, examiner notes Fig. 6 shows an insert system, element 157, placed within a shoe, which is the same as element 757 shown in Fig. 7. Examiner is using Fig. 6 to show what the interior of Fig. 7 would look like) to allow expansion of the foot-receiving cavity (see annotated Fig. 7 below) at the at least one expansion zone (“to allow…zone” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  


    PNG
    media_image1.png
    408
    537
    media_image1.png
    Greyscale

Fig. 6-Examiner Annotated

    PNG
    media_image2.png
    530
    762
    media_image2.png
    Greyscale

Fig. 7-Examiner Annotated
Baucom does not disclose the sole having connection holes configured for connection of a pedal cleat to the sole.
	However, KAMADA teaches yet another cycling shoe, wherein KAMADA teaches the cycling shoe (16, Fig. 11) comprising a sole (18) having connection holes (see Fig. below) defined in the undersurface (see Fig. below), the connection holes (see Fig. below) configured for connection of a pedal cleat (14) to the sole (18, “configured for…sole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image3.png
    547
    798
    media_image3.png
    Greyscale
 
Fig. 11-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole disclosed by Baucom, by incorporating connection holes as taught by KAMADA, in order to prevent a person’s feet from unintentionally slipping off the bike pedals when riding. 

Regarding claim 2, Baucom in view of KAMADA disclose the at least one panel (757 and 717, Fig. 7 of Baucom) comprises a material (Col. 9, Lines: 21-22).

Regarding claim 6, Baucom in view of KAMADA disclose the at least one panel (757 and 717, Fig. 7 of Baucom) has a plurality of perforations (Col. 9, Line: 21, examiner notes because the at least one panel, 717, is made of “mesh” it structurally has perforations).  

Regarding claim 13, Baucom in view of KAMADA disclose the at least one panel (757 and 717, Fig. 7 of Baucom) is made of a perforated outer layer of the structural upper paneling (Col. 9, Line: 21, examiner notes because the at least one panel, 717, is made of “mesh” it structurally has perforations), with a window cutout in the structural upper paneling (examiner notes because the structural upper paneling, 757, has raised portioned, 773, the area around those portions are being interpreted as the “window cutout”) under the perforated outer layer (Fig. 9, Col. 9, Line: 21). 

Regarding claim 16, Baucom in view of KAMADA disclose the expansion zone (combination of 757, 727, 728 and 717, Fig. 7of Baucom) is located in the medial subportion of the metatarsal portion (see annotated Fig. 7 above) and of the toe portion of the cycling shoe (see annotated Fig. 7 above) Page 3 of 9USSN 15/837,193SWA0462USand configured to face against a portion of the first metatarsal (see annotated Fig. 7 above) and a portion of the first proximal phalanx of the wearer of the cycling shoe (see annotated Fig. 7 above).

Regarding claim 18, Baucom in view of KAMADA disclose the at least one expansion zone (combination of 757, 727, 728 and 717, Fig. 7 of Baucom) is entirely located in the medial subportion of the metatarsal portion of the cycling shoe (see annotated Fig. 7 above).  

Regarding claim 19, Baucom et al. “Baucom” discloses a cycling shoe (700, Fig. 7) comprising: 
a rigid sole (105, Col. 4, Lines: 29-32, examiner notes “aluminum” and “steel” are well known rigid materials, Fig. 1) defining an undersurface of the cycling shoe (see annotated Fig. 7 above) from a toe portion (see annotated Fig. 7 above) to a heel portion of the cycling shoe (see annotated Fig. 7 above, examiner notes the undersurface is the bottom of the sole shown in Fig. 1), 
 and an upper (702) connected to the rigid sole (105, Fig. 7) and defining with the rigid sole a foot-receiving cavity (see annotated Fig. 7 above), at least one expansion zone (combination of 757, 727, 728 and 717) being a first-metatarsal covering portion (see annotated Fig. 7 above) located in a medial subportion of a metatarsal portion (see annotated Fig. 7 above), the at least one expansion zone (combination of 757, 727, 728 and 717) being entirely surrounded by a window of structural upper paneling (examiner notes the “window of structural upper paneling” are portions of the upper that surround the “the at least one expansion zone” as shown in annotated Fig. 7 above)  and by the rigid sole (105), a bottom end of the at least one expansion zone (see annotated Fig. 7 above) defined by the rigid sole (see annotated Fig. 7 above, examiner notes since the bottom of the at least one expansion zone does not extend past the sole, it is “defined” by the sole since the size of the zone is fixed to an area away from the sole), the at least one expansion zone (combination of 757, 727, 728 and 717) defined by at least one panel (757 and 717) having a greater stretching characteristics than the structural upper paneling  of the window (see annotated Fig. 7 above, Col. 4, lines: 33-35, Col. 9, Lines: 21-23 and 28-30 - examiner notes 717 is more elastic then the upper, since the upper is a “natural leather” which is known in the art as being non-elastic), the at least one panel (757 and 717) being expandable relative to the surrounding structural upper paneling (Col. 9, Lines: 11-16, and Lines: 29-33, examiner notes because element 717 is elastic, it is “expandable relative to the surrounding structural upper paneling”), the at least one expansion zone (combination of 757, 727, 728 and 717) defining an interior facing surface of the foot-receiving cavity of the cycling shoe (see annotated Fig. 6 above, examiner notes Fig. 6 shows an insert system, element 157, placed within a shoe, which is the same as element 757 shown in Fig. 7. Examiner is using Fig. 6 to show what the interior of Fig. 7 would look like) to allow expansion of the foot-receiving cavity (see annotated Fig. 7 above) at the at least one expansion zone (“to allow…zone” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Baucom does not disclose the sole having connection holes configured for connection of a pedal cleat to the sole.
	However, KAMADA teaches yet another cycling shoe, wherein KAMADA teaches the cycling shoe (16, Fig. 11) comprising a sole (18) having connection holes (see Fig. above) defined in the undersurface (see Fig. above), the connection holes (see Fig. above) configured for connection of a pedal cleat (14) to the sole (18, “configured for…sole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Baucom, by incorporating connection holes as taught by KAMADA, in order to prevent a person’s feet from unintentionally slipping off the bike pedals when riding.

	Regarding claim 20, Baucom in view of KAMADA disclose the invention substantially as claimed above.
	They do not explicitly disclose the at least one panel has a planar stretch capacity at least 10% greater than that of the surrounding structural paneling of the window.
	One of ordinary skill in the art would recognize that since the structural upper paneling of the window (see annotated Fig. 7 above of Baucom) is made to be rigid (Col. 4, lines: 33-35, examiner notes “natural leather” is well known in the art as being rigid to a degree), and the at least one panel (757 and 717) is more elastic than the surrounding structural paneling of the window (Col. 9, Lines: 20-30), the at least one panel would have a planar stretch capacity at least 10% greater than that of the surrounding structural paneling of the window, in order to accommodate the users toes and provide a more anatomical fit.

Regarding claim 23, Baucom in view of KAMADA disclose the invention substantially as claimed above.
Examiner notes an area of the at least one expansion zone is shown in the figures.
2 to 14.0 cm2.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the area of the at least one expansions zone ranging from 2.0 cm2 to 14.0 cm2, in order to encompass portions of the wearers foot, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Regarding claim 24, Baucom in view of KAMADA disclose the invention substantially as claimed above.
Examiner notes an area of the at least one expansion zone is shown in the figures.
They do not explicitly disclose the at least one expansion zone has an area ranging from 2.0 cm2 to 14.0 cm2.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the area of the at least one expansions zone ranging from 2.0 cm2 to 14.0 cm2, in order to encompass portions of the wearers foot, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Dojan et al. (US PG Pub. 2012/0066931), hereinafter Dojan et al.
Regarding claim 3, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose the at least one panel comprises a layer of elastomer forming the wall surface of the foot- receiving cavity.
However, Dojan et al. “Dojan” teaches yet another shoe with layered panels, wherein Dojan teaches an at least one panel (40, Fig. 1-2) comprises a layer of elastomer (44) forming an exposed surface of the at least one panel (40, Par. 0043, Lines: 12-16).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an elastomer layer as taught by Dojan as the material forming the wall surface of the foot- receiving cavity of Baucom in view of KAMADA. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because an elastomer layer was a well-known material for shoes as taught by Dojan, in order to reduce shock onto a person’s foot when a force is applied onto the shoe .

Regarding claim 4, Baucom in view of KAMADA, further in view of Dojan disclose the layer of elastomer (40, Fig. 1-2 of Dojan) is a layer of silicone (40, Par. 0043, Lines: 12-16).

Regarding claim 9, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose a periphery of the at least one panel is sandwiched between layers of the structural upper paneling.
However, Dojan et al. “Dojan” teaches yet another shoe with layered panels,
wherein Dojan teaches a window of structural upper paneling (combination of 28, 40, and 44, Fig. 1-2) and defined by at least one panel (40), wherein a periphery of the at least one panel (periphery of element 40) is sandwiched between layers of the structural upper paneling (combination of 28, 40, and 44, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the structural upper paneling disclosed by Baucom in view of KAMADA, by sandwiching it between layers of the structural upper paneling as taught by Dojan, in order to provide additional protection to a person’s feet. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Dojan et al., further in view of Garneau et al. (US PG Pub. 2016/0081422), hereinafter Garneau et al.
Regarding claim 5, Baucom in view of KAMADA, further in view of Dojan disclose the invention substantially as claimed above.
They do not disclose a layer of stretchable fabric laminated to the layer of elastomer.
Garneau et al. “Garneau” teaches yet another cycling shoe, wherein Garneau teaches at least one panel (30A, Fig. 3) laminated to a layer of stretchable fabric (Par. 0027, Lines: 1-4, examines notes since the at least one panel, 30A, is “laminated” the lamination material is a fabric stretchable to a degree).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one panel disclosed by Baucom in view of KAMADA, further in view of Dojan, by laminating it to a layer of stretchable fabric as taught by Garneau, wherein with this combination the layer of stretchable fabric would be laminated to the layer of elastomer (44, Fig. 1-2 of Dojan, examiner notes with the combination presented in claim 3, since the elastomer would be added to the at least one panel, 30A, disclosed by Garneau, the layer of stretchable fabric would be laminated to the layer of elastomer), in order to protect the at least one panel from debris.

Claims 7, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Garneau et al., hereinafter Garneau et al.
Regarding claim 7, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose the at least one panel is laminated to the structural upper paneling.
Garneau et al. “Garneau” teaches yet another cycling shoe, wherein Garneau teaches at least one panel (30A, Fig. 3) is laminated to a structural upper paneling (combination of 30A and 32, Par. 0027, Lines: 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one panel disclosed by Baucom in view of KAMADA, by laminating it to the structural upper paneling as taught by Garneau, in order to protect the at least one panel from debris.

Regarding claim 8, Baucom in view of KAMADA, further in view of Garneau disclose the at least one panel (30A, Fig. 3 of Garneau) is stitched to the structural upper paneling (combination of 30A and 32, Par. 0027, Lines: 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one panel disclosed by Baucom in view of KAMADA, by stitching it to the structural upper paneling as taught by Garneau, in order to prevent the at least one panel from unintentionally uncoupling.

	Regarding claim 15, Baucom in view of KAMADA disclose the invention substantially as claimed above.
	They do not disclose the at least one expansion zone is configured to face against a portion of the fifth metatarsal.
	However, Garneau et al. “Garneau” teaches yet another cycling shoe, wherein Garneau teaches at least one expansion zone (see Fig. below) is located in the lateral subportion of the metatarsal portion (see Fig. below) and of the toe portion of the (see Fig. below) and configured to face against a portion of the fifth metatarsal (see Fig. below) and a portion of the fifth proximal phalanx of the wearer of the cycling shoe (see Fig. below).   

    PNG
    media_image4.png
    477
    759
    media_image4.png
    Greyscale

Fig. 3-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the shoe as disclosed by Baucom in view of KAMADA, by incorporating at least one expansion zone the is configured to face against a portion of the fifth metatarsal as taught by Garneau, in order to provide the fifth metatarsal with an area that conforms to its shape.

Regarding claim 17, Baucom in view of KAMADA, further in view of Garneau disclose the at least one expansion zone (see Fig. above of Garneau) is entirely (see Fig. above).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Ortley et al. (US PG Pub. 2009/0119948), hereinafter Ortley as best understood.
Regarding claim 10, Baucom in view of KAMADA disclose substantially as claimed above.
They do not disclose the structural upper paneling has an exterior layer of polyurethane with microfibers.
However, Ortley et al. “Ortley” teaches yet another shoe, wherein Ortley teaches the structural upper paneling (122, Fig. 1 and 2) has an exterior layer of polyurethane with microfibers (Par. 0034, Lines: 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural upper paneling as disclosed by Baucom in view of KAMADA, by including an exterior layer of polyurethane with microfibers as taught by Ortley, in order to protect the wearer’s foot from exposure to water and other liquids (Par. 0034, Lines: 1-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Koyess et al. (US PG Pub. 2013/0174449), hereinafter Koyess et al. as best understood.
Regarding claim 11, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose the structural upper paneling has an interior structural mesh layer.
However, Koyess et al. “Koyess” teaches yet another shoe with layered panels, wherein Koyess teaches a structural upper paneling (100. Fig. 1) has an interior structural mesh layer (102, Par. 0041, Lines: 3-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural upper paneling disclosed by Baucom in view of KAMADA, by including an interior structural mesh layer as taught by Koyess, in order to enhance breathable and reduce sweat accumulation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over
Baucom in view of KAMADA, further in view of Hsieh (US Patent 7,752,777), hereinafter Hsieh as best understood.
Regarding claim 14, Baucom in view of KAMADA disclose substantially as claimed above.
They do not disclose the rigid sole is a rigid plastomer sole.
However, Hsieh teaches yet another shoe built for sports activities, wherein
Hsieh teaches a rigid sole (10, Fig. 1) is a rigid plastomer sole(Col. 2, Lines: 6-8, examiner notes carbon fiber is a “rigid plastomer” as indicated in applicants specification in Par. 0015, Lines: 15-17).
Baucom in view of KAMADA, by making it a rigid plastomer as taught by Hsieh, in order to protect the bottom of a wearer’s foot.


Claims 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom et al. (emb. of Fig. 7) in view of Baucom et al. (emb. of Fig. 10).
Regarding claim 21, Baucom et al. “Baucom” discloses a cycling shoe (700, Fig. 7) comprising: Page 4 of 11Appl. No.15/837,193Attorney Docket No. SWA0462US a rigid sole (105, Col. 4, Lines: 29-32, examiner notes “aluminum” and “steel” are well known rigid materials, Fig. 1) having a foot receiving side (examiner notes the “foot receiving side” is the interior surface of the sole where the bottom of the wearers foot is directly against) and defining an undersurface of the cycling shoe on an opposite side (see annotated Fig. 7 below), the rigid sole (105) having at least a heel portion (see annotated Fig. 7 below) and an adjacent metatarsal portion (see annotated Fig. 7 below), an upper (702) connected to the rigid sole (105, Fig. 7) and defining with the rigid sole a foot-receiving cavity (see annotated Fig. 7 below), at least one expansion zone (combination of 757, 727, 728 and 717) located in a lateral subportion of a metatarsal portion of the cycling shoe  (see annotated Fig. 7 below), the at least one expansion zone (combination of 757, 727, 728 and 717) having a periphery defined by a window of structural upper paneling (examiner notes the “window of structural upper paneling” are portions of the upper that surround the “the at least one expansion zone” as shown in annotated Fig. 7 below) and a portion of the rigid sole (see annotated Fig. 7 below), the at least one expansion zone (combination of 757, 727, 728 and 717) defined by at least one panel (757 and 717) having a greater stretching characteristics than the structural upper paneling  of the window (see annotated Fig. 7 below, Col. 4, lines: 33-35, Col. 9, Lines: 21-23 and 28-30 - examiner notes 717 is more elastic then the upper, since the upper is a “natural leather” which is known in the art as being non-elastic), the at least one panel (757 and 717) being stretchable relative to the surrounding structural upper paneling and secured thereto (Col. 9, Lines: 11-16, and Lines: 29-33, examiner notes because element 717 is elastic, it is “stretchable relative to the surrounding structural upper paneling”), to allow expansion of the foot-receiving cavity (see annotated Fig. 7 below) at the at least one expansion zone (“to allow…zone” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

    PNG
    media_image5.png
    587
    700
    media_image5.png
    Greyscale

Fig. 7-Examiner Annotated
Baucom, the embodiment disclosed in Fig. 7, does not explicitly disclose at least one expansion zone configured to face against a portion of at least a fifth metatarsal of a wearer of the cycling shoe
However, in an embodiment of Baucom, the embodiment shown in Fig. 10, there are two zones on the lateral and medial side of the shoe (Fig. 10) that fit a lateral insert (1057) and a medial insert (1056, Col. 10, lines: 57-61). Examiner notes where the lateral insert is placed would be configured to face against a portion of at least a fifth (configured to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Baucom (emb. in Fig. 7), by incorporating at least one expansion zone configured to face against a portion of at least a fifth metatarsal of a wearer of the cycling shoe as taught by Baucom (emb. in Fig. 10), in order to provide cushioning to both sides of the users foot. 

Regarding claim 22, Baucom (emb. in Fig. 7) in view of Baucom (emb. in Fig. 10) disclose the at least one panel (717, Fig. 7) has a perforated portion (see Fig. above) having aeration perforations (Col. 9, lines: 15-20, examiner notes the panel is a “mesh” material which would have “perforations”) and an unperforated contour (examiner notes the outer edge of element 717 is shown as “unperforated” and when the shoe is warn, the panel would contour to the side of the wearers foot as explained in , Col. 9, lines: 28-30), the unperforated contour attached to the surrounding structural upper paneling (see Fig. 7).

Regarding claim 25, Baucom (emb. in Fig. 7) in view of Baucom (emb. in Fig. 10) disclose the invention substantially as claimed above.

They do not explicitly disclose the at least one expansion zone has an area ranging from 2.0 cm2 to 14.0 cm2.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the area of the at least one expansions zone ranging from 2.0 cm2 to 14.0 cm2, in order to encompass portions of the wearers foot, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732